NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

CHRISTOPHER M. ROBERTS,                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-2026
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Christopher M. Roberts, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, LaROSE, and MORRIS, JJ., Concur.